Webb, Judge.
The answer, including a counterclaim, was stricken pursuant to Rule 41 (Code Ann. § 24-3341) upon failure of defendant’s counsel or defendant to appear, judgment by default was entered, and defendant appeals. The record indicates, however, that defendant filed a motion to set aside the default judgment, and there apparently has been no disposition of that motion. The case thus is still pending below, there is no certificate for immediate review, the appeal is premature and must be dismissed. Code Ann. § 6-701 (a); Lee v. Morrison, 135 Ga. App. 72 (217 SE2d 395) (1975); Shuford v. Jackson, 139 Ga. App. 469 (228 SE2d 605) (1976).

Appeal dismissed.


Deen, P. J., and Marshall, J., 
*207
concur.

Argued May 4, 1977
Decided May 5, 1977.
Scheer & Eisner, Robert A. Elsner, Michael Weinstock, for appellant.
Thompson, Stovall, Stokes & Thompson, James F. Stovall, III, for appellee.